Title: To Thomas Jefferson from Benjamin Vaughan, 6 January 1791
From: Vaughan, Benjamin
To: Jefferson, Thomas



Dear Sir
London, Jany. 6, 1791.

There is little doubt entertained, that we have dictated to Russia to come to terms with Turkey, a summons to which I do not see how the Empress can refuse obedience. But in return, she will remember the insult, as will her successor the fact, that the navy of England is always to be guarded against. This datum is now so well understood through Europe, that it seems likely to make us as odious as before the war with America.
There seems another continental object for our court in Poland; but it is so ridiculous, that I presume it will be given up.—After these affairs are over, Mr. P’s reign is supposed likely to be very short.
There is every appearance, that the French Revolution has consolidated itself in its present stage. Nevertheless, from the late efforts of the Aristocrates, some local tumults are still likely to occur, which however will be of no moment as to the final event. I have the honor to be, Dear sir, Your sincere & respectful humble servt.

Benjn. Vaughan


I send this letter through my brother, not knowing where you may be at its arrival.

